DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status

Claims 1-12 and 20 are pending in the current application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1-3, 5-12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chase (US 2011/0052467) in view of Wallin (US 2010/0056816).
With regard to Claim 1, Chase discloses ceramic nanofibers contain nanosize metal catalyst particles on the surface thereof (Abstract). Chase discloses that the catalyst-ceramic nanofibers when supported as by larger fibers form a medium that effectively catalyzes various reactions as in fluid flow processes (Abstract).
Chase discloses a fluid modification system comprising a container structure (Abstract, fluid flow processes; [0075], plurality of catalyst-ceramic nanofiber media or filters can be located within a fluid flow stream such as a conduit that is a pipe, duct, tube, channel, etc. (container structure)).
Chase discloses a plurality of independent, ceramic elements contained in the container structure, thus causing a fluid flow entering the container structure at any given cross-section location to flow over the surfaces of a first subplurality of the ceramic elements, and through the porous wall of a second subplurality of the ceramic elements, before exiting at a second location of the container structure ([0075], plurality of catalyst-ceramic nanofiber media or filters can be located within a fluid flow stream such as a conduit that is a pipe, duct, tube, channel, etc.; [0072], catalyst-ceramic nanofiber media is porous). Chase discloses each one of the ceramic elements forms a self-supporting geometry including a nanofibrous microstructure to enable internal flow 
Chase discloses that each of the plurality of media can have one or more different catalysts ([0075]). Since each of the ceramic elements enables internal flow both through the wall structure and over and around the wall structure, then there is no structural difference between the first subplurality and the second subplurality of the ceramic elements, and one of ordinary skill may select any grouping of the ceramic elements of Chase to be a first subplurality and a second subplurality.
Chase discloses that the catalyst-ceramic nanofiber media are well suited to treat fluids such as noxious gases generated from combustion processes or conduits in electrical generating plants ([0085]). Chase discloses that the form of the catalyst-nanofiber filters are numerous ([0085]). However, Chase is silent to the plurality of independent, ceramic elements arranged in random orientations.
Wallin discloses shaped porous bodies of alpha-alumina platelets which are useful as catalyst carriers, filters, membrane reactors, and preformed bodies for composites (Abstract). Wallin discloses that suitable shapes of porous bodies for use as catalyst carriers in fixed bed reactors include hollow cylinders and raschig rings, among others ([0055]). The Examiner notes that a fixed bed reactor may be a conduit that is a 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the plurality of independent, ceramic elements of Chase to be arranged in random orientations, as taught by Wallin, since such arrangements are common for catalyst carriers in fixed bed reactors, which Wallin and Chase are both directed to.
With regard to Claim 2, Chase discloses wherein the plurality of independent, ceramic elements are ordered in series so as to be stacked on one another ([0075], plurality of media can have one or more different catalysts; [0090], Figure 4, disks stacked on one another such that multiple sequential reactions occur to achieve desired end product). However, modified Chase is silent to wherein the different media are contained in a plurality of independent container structures, wherein the plurality of independent container structures are ordered in series so as to be stacked on one another.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the different media are contained in a plurality of independent container structures, wherein the plurality of independent container structures are ordered in series so as to be stacked on one another, in order to maintain the order of the different media such that multiple sequential reactions occur to achieve the desired end product.
With regard to Claim 3, modified Chase of Claim 1 comprises wherein at least one of the ceramic elements comprises a ceramic mini-tube with at least one of the 
With regard to Claim 5, Chase discloses that catalyst pellets have dimensions ranging from a few microns to a few millimeters ([0004]). In a specific application, Wallin discloses the catalyst carrier may be in the form of pellets or rings and have a diameter from about 0.25 cm (2.5 mm) to about 2 cm (20 mm) ([0114]). However, modified Chase is silent to wherein at least one of the ceramic mini-tubes has a diameter of about 1.0 mm to 2.0 mm and length of about 1.0 mm to 3.0 mm.
Since the pellets or rings of Chase or Wallin have similar dimensions as the claimed ceramic mini-tube, and since the ceramic material of modified Chase may be in hollow cylindrical or raschig ring form, the claimed ceramic mini-tube is not patentably distinct from the prior art. See MPEP § 2144.04(IV)(A) (citing Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein at least one of the ceramic mini-tubes of modified Chase has a diameter of about 1.0 mm – 2.0 mm and a length of about 1.0 mm to 3.0 mm, since where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP § 2144.04(IV)(A) (citing Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied,
With regard to Claim 6, Chase discloses wherein the first and second subpluralities of the ceramic elements comprise a combination of different materials ([0075]).
With regard to Claim 7, Chase discloses wherein the ceramic mini-tube comprises a nanofibrous structure, and where the nanofibrous structure includes a plurality of nanofibers each having a diameter of between about 15 nm and 500 nm ([0052], [0056]).
With regard to Claim 8, Chase discloses wherein the ceramic mini-tube comprises nanofibers with a functionalized surface ([0052], catalyst embedded in nanofibers).
With regard to Claims 9 and 10, Chase discloses wherein at least some of the ceramic elements are comprised of nanofibers with a functionalized surface (Claim 9), wherein the functionalized surface is functionalized to support a catalyst  (Claim 10) ([0052], catalyst embedded in the nanofibers).
With regard to Claim 11, Chase discloses ceramic nanofibers contain nanosize metal catalyst particles on the surface thereof (Abstract). Chase discloses that the catalyst-ceramic nanofibers when supported as by larger fibers form a medium that effectively catalyzes various reactions as in fluid flow processes (Abstract).
Chase discloses a fluid modification element comprising a ceramic element having a nanofibrous construction comprised of a plurality of randomly oriented nanofibers ([0075], plurality of catalyst-ceramic nanofiber media or filters can be located within a fluid flow stream such as a conduit that is a pipe, duct, tube, channel, etc.; 
Chase discloses that the catalyst-ceramic nanofiber media are well suited to treat fluids such as noxious gases generated from combustion processes or conduits in electrical generating plants ([0085]). Chase discloses that the form of the catalyst-nanofiber filters are numerous ([0085]). However, Chase is silent to the ceramic element being a ceramic mini-tube.
 Wallin discloses shaped porous bodies of alpha-alumina platelets which are useful as catalyst carriers, filters, membrane reactors, and preformed bodies for composites (Abstract). Wallin discloses that suitable shapes of porous bodies for use as catalyst carriers in fixed bed reactors include hollow cylinders and raschig rings, among others ([0055]). The Examiner notes that a fixed bed reactor may be a conduit that is a pipe, duct, tube, channel, etc. as disclosed in Chase ([0075]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the ceramic element of Chase to be a ceramic mini-tube, as taught by Wallin, since such shapes for a ceramic element are common for catalyst carriers in fixed bed reactors, which Wallin and Chase are both directed to.
Chase discloses that catalyst pellets have dimensions ranging from a few microns to a few millimeters ([0004]). In a specific application, Wallin discloses the catalyst carrier may be in the form of pellets or rings and have a diameter from about 0.25 cm (2.5 mm) to about 2 cm (20 mm) ([0114]). However, modified Chase is silent to the ceramic mini-tube having a diameter of at least about 0.5 mm. 
Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the ceramic mini-tube of modified Chase to have a diameter of at least about 0.5 mm, since where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP § 2144.04(IV)(A) (citing Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
With regard to Claim 12, Chase discloses wherein the ceramic mini-tube element comprises ceramic nanofibers each with diameters near 100 nm ([0052], [0056]).
With regard to Claim 20, Chase discloses ceramic nanofibers contain nanosize metal catalyst particles on the surface thereof (Abstract). Chase discloses that the catalyst-ceramic nanofibers when supported as by larger fibers form a medium that effectively catalyzes various reactions as in fluid flow processes (Abstract).
Chase discloses a fluid modification system comprising a container structure (Abstract, fluid flow processes; [0075], plurality of catalyst-ceramic nanofiber media or 
Chase discloses a plurality of independent, ceramic elements contained in the container structure, thus causing a fluid flow entering the container structure at any given cross-section location to flow over the surfaces of a first subplurality of the ceramic elements, and through the porous wall of a second subplurality of the ceramic elements, before exiting at a second location of the container structure ([0075], plurality of catalyst-ceramic nanofiber media or filters can be located within a fluid flow stream such as a conduit that is a pipe, duct, tube, channel, etc.; [0072], catalyst-ceramic nanofiber media is porous). Chase discloses each one of the ceramic elements forms a self-supporting geometry including a nanofibrous microstructure to enable internal flow both through the nanofibrous wall structure and over and around the nanofibrous wall structure to affect performance ([Abstract, Chase discloses that the catalyst-ceramic nanofibers when supported as by larger fibers form a medium that effectively catalyzes various reactions as in fluid flow processes, [0072], [0075]). Therefore, the ceramic elements comprising both ceramic nanofibers and larger fibers forms a self-supporting geometry which includes the nanofibrous microstructure. 
Chase discloses that each of the plurality of media can have one or more different catalysts ([0075]). Since each of the ceramic elements enables internal flow both through the wall structure and over and around the wall structure, then there is no structural difference between the first subplurality and the second subplurality of the ceramic elements, and one of ordinary skill may select any grouping of the ceramic elements of Chase to be a first subplurality and a second subplurality.

Wallin discloses shaped porous bodies of alpha-alumina platelets which are useful as catalyst carriers, filters, membrane reactors, and preformed bodies for composites (Abstract). Wallin discloses that suitable shapes of porous bodies for use as catalyst carriers in fixed bed reactors include hollow cylinders and raschig rings, among others ([0055]). The Examiner notes that a fixed bed reactor may be a conduit that is a pipe, duct, tube, channel, etc. as disclosed in Chase ([0075]), and that cylindrical media would result in the media being arranged in random orientations.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the plurality of independent, ceramic elements of Chase to be arranged in random orientations and have a cylindrical shape, as taught by Wallin, since such arrangements are common for catalyst carriers in fixed bed reactors, which Wallin and Chase are both directed to.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chase (US 2011/0052467) in view of Wallin (US 2010/0056816), as applied to the claims above, and in further view of Schindler (US 2009/0221047).
With regard to Claim 4, modified Chase discloses all the limitations in the claims as set forth above. Chase discloses wherein the ceramic elements is made up of a 
Schindler discloses an assembly comprising a fine fiber layer forming a multilamellar web or matrix (Abstract). The assemblies of the invention can be used to treat or purify fluid streams (Abstract). Schindler discloses that the fine fiber layer can be a nanofiber network, and that different pore or channel sizes are useful for different applications ([0014]). Schindler discloses the pores can have a diameter of about 1 micron in size ([0014], the pores or channels can have a diameter of about 20 nm to about 1000 nm, about 20 nm to about 2000 nm, about 0.01 to about 10 microns, about 0.01 to about 25 microns).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the pores created by the nanofibrous strands of at least one of the ceramic mini-tubes of modified Chase are about 1 micron in size, as taught by Schindler, since different pore sizes are useful for different applications.
Claims 1-2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al (US 2004/0219084).

    PNG
    media_image1.png
    361
    592
    media_image1.png
    Greyscale

With regard to Claim 1, Hall et al (Hall) discloses a reactor chamber forming part of an exhaust system of an internal combustion engine (Abstract). Within the chamber are electrodes between which there is disposed a bed of active material through which, in use, the exhaust gases pass (Abstract). Hall discloses a fluid modification system comprising a container structure ([0057], [0072], Figure 3, plasma reactor 1). Hall discloses a plurality of independent, ceramic elements arranged in random orientations and contained in the container structure ([0057], Figure 3, between grids 3 and 4 is a loosely packed reactor bed of particulate reactor material (“loosely packed” is interpreted to include elements arranged in random orientations); [0058], suitable materials for the reactor bed of particulate materials including alumina and/or silica; [0042], the alumina may be ceramic; [0072], in Figure 3, a body 31 of pellets of high dielectric constant ceramic material such as barium titanate is situated upstream of the bed 5). The elements are porous ([0004], [0044], [0062], [0064], [0070]). The device of 
Hall discloses each one of the ceramic elements enables internal flow both through the wall structure and over and around the wall structure to affect performance ([0004], [0044], [0057], [0070]-[0072], the porous ceramic elements may have open porosity such that it is itself permeable to gas; thus the porous ceramic elements would enable internal flow both through the wall structure and over and round the wall structure to enable performance. Since each of the ceramic elements enables internal flow both through the wall structure and over and around the wall structure, then there is no structural difference between the first subplurality and the second subplurality of the ceramic elements, and one of ordinary skill may select any grouping of the ceramic elements of Hall to be a first subplurality and a second subplurality.
However, Hall is silent to each one of the ceramic elements including a nanoporous microstructure.
Hall describes several embodiments for the reactor bed of particulate materials in which the different embodiments have pore diameters between 8 nm and 40 nm ([0062], [0064]). The Examiner interprets these embodiments to be nanoporous since “nanoporous” is not otherwise defined in the instant specification.

With regard to Claim 2, Hall discloses wherein the container structure comprises a plurality of container structures, and wherein the plurality of container structures is one or more of ordered in series so as to be stacked on one another (Figure 3, [0072], particulate body 31 is contained between grids 3 and 32, and particulate bed 5 is contained between grids 32 and 4, such that the plurality of container structures (i.e., particulate beds contained between grids 3 and 32 and grids 32 and 4) are stacked on one another). 
However, modified Hall is silent to the plurality of container structures being a plurality of independent container structures.
Nevertheless, the fact that a claimed device is portable or movable (i.e., independent) is not sufficient by itself to patentably distinguish over an otherwise old device unless there are new or unexpected results. See MPEP § 2144.04(V)(A) (citing In re Lindberg, 194 F.2d 732, 93 USPQ 23 (CCPA 1952)).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the plurality of container structures of modified Hall to be a plurality of independent container structures, since the fact that a claimed device is portable or movable (i.e., independent) is not sufficient by itself to patentably distinguish over an otherwise old device unless there are new or unexpected results. See MPEP § 2144.04(V)(A) (citing In re Lindberg,
With regard to Claim 6, Hall discloses wherein the first and second subpluralities of the ceramic elements comprise one of the following: a combination of different materials (Figure 3, [0042], [0057], [0058], [0072], with the first subplurality being the body 31 of ceramic material and the second subplurality being ceramic alumina particles contained between grids 32 and 4, the first and second subpluralities would comprise a combination of different materials).
Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al (US 2004/0219084), as applied to the claims above, in view of Henis (US 3,983,021).
With regard to Claim 3, modified Hall discloses all the limitations in the claims as set forth above. Hall discloses that the particulate material may be in the form of beads, foams, honeycomb monoliths, wires, discs, and rolls, among others ([0045]). Hall also discloses that zeolite pellets may be in the form of short tubes ([0058]). Hall discloses that the invention is used for reduction of nitrogenous oxides in the exhaust in the presence of an electrical discharge (Abstract).
However, modified Hall is silent to wherein at least one of the ceramic elements comprises a ceramic mini-tube with at least one of the following features: a tubular shape; or a cylindrical shape; or a toroidal shape.
Henis discloses removal of nitrogen oxides from gases by solids contact and electric discharge (Abstract). Henis discloses that the solids presenting surfaces for the gases to contact may be in the form of solid particles of spheres, cylinders, granules or other formed shapes (C1/L63-C2/L3).

With regard to Claim 5, Hall discloses in Examples 1 and 2 that the particulate materials may be 4 mm beads ([0087]-[0088]). Henis also discloses in Example 4 a ceramic alumina packing material with 1/8 inch diameter (C13/L1-15), or 3.175 mm diameter. However, modified Hall is silent to wherein at least one of the ceramic mini-tubes has a diameter of about 1.0 mm – 2.0 mm and a length of about 1.0 mm to 3.0 mm.
Since the beads of Hall or Henis have similar dimensions as the claimed ceramic mini-tube, and since the ceramic material of modified Hall may be in spherical or cylindrical form, the claimed ceramic mini-tube is not patentably distinct from the prior art. See MPEP § 2144.04(IV)(A) (citing Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein at least one of the ceramic mini-tubes has a diameter of about 1.0 mm – 2.0 mm and a length of about 1.0 mm to 3.0 mm, since where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al (US 2010/0233812).

    PNG
    media_image2.png
    431
    449
    media_image2.png
    Greyscale

With regard to Claim 11, Sun et al (Sun) discloses a method of fabricating a membrane made of a nanostructured material and its use (Abstract). Sun discloses a fluid modification element comprising a ceramic mini-tube (Fig. 8c, [0021], titania (ceramic) membrane in a stable cylindrical form (mini-tube)). 
Sun discloses the ceramic mini-tube having a diameter of at least about 0.5 mm ([0049], membranes of every dimension can be manufactured, i.e., from a few 
Sun discloses the ceramic mini-tube having a nanowire construction comprised of a plurality of randomly oriented ceramic nanowires (Fig. 8c, [0021], the titania membrane formed of nanowires; Figure 9, [0022], titania nanowires are randomly oriented).
However, Sun is silent to the ceramic mini-tube having a nanofiber construction.
Sun discloses that the titania membranes can be made of nanofibers as an alternative to nanowires ([0058], [0070], [0092], [0151]). Sun discloses that titania nanofibers can be created from an electrospinning process rather than a hydrothermal method for the creation of titania nanowires ([0151]). Sun discloses that nanofiber membranes have randomly oriented nanofibers ([0026], Figure 13).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the ceramic mini-tube of Sun to have a nanofiber construction, since nanofibers can be used to make titania membranes using an electrospinning process rather than a titania nanowire membrane made from a hydrothermal method.
With regard to Claim 12, Sun discloses wherein the ceramic mini-tube element comprises at least one of the following features: formed by at least one of electrospinning, melt spinning, or blowing ([0151]).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hall et al (US 2004/0219084) in view of Henis (US 3,983,021).
With regard to Claim 20, Hall et al (Hall) discloses a reactor chamber forming part of an exhaust system of an internal combustion engine (Abstract). Within the chamber are electrodes between which there is disposed a bed of active material through which, in use, the exhaust gases pass (Abstract). Hall discloses a fluid modification system comprising a container structure ([0057], [0072], Figure 3, plasma reactor 1). Hall discloses a plurality of independent, ceramic elements arranged in random orientations and contained in the container structure ([0057], Figure 3, between grids 3 and 4 is a loosely packed reactor bed of particulate reactor material (“loosely packed” is interpreted to include elements arranged in random orientations); [0058], suitable materials for the reactor bed of particulate materials including alumina and/or silica; [0042], the alumina may be ceramic; [0072], in Figure 3, a body 31 of pellets of high dielectric constant ceramic material such as barium titanate is situated upstream of the bed 5). The elements are porous ([0004], [0044], [0062], [0064], [0070]). The device of Hall causes a fluid flow entering the container structure at any given cross-section location to flow over the surfaces of a first subplurality of the ceramic elements and through the porous walls of a second subplurality of the ceramic elements, before exiting at a second location of the container structure ([0044], [0057], [0072], Figure 3). Hall discloses each one of the ceramic elements forms a self-supporting geometry ([0045]).
Hall discloses each one of the ceramic elements enables internal flow both through the wall structure and over and around the wall structure to affect performance ([0004], [0044], [0057], [0070]-[0072], the porous ceramic elements may have open porosity such that it is itself permeable to gas; thus the porous ceramic elements would 
However, Hall is silent to each one of the ceramic elements including a nanoporous microstructure.
Hall describes several embodiments for the reactor bed of particulate materials in which the different embodiments have pore diameters between 8 nm and 40 nm ([0062], [0064]). The Examiner interprets these embodiments to be nanoporous since “nanoporous” is not otherwise defined in the instant specification.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for each one of the ceramic elements of Hall to include a nanoporous microstructure, since Hall discloses that elements having a nanoporous microstructure are suitable for use as particulate materials of the invention.
Hall discloses that the particulate material may be in the form of beads, foams, honeycomb monoliths, wires, discs, and rolls, among others ([0045]). Hall also discloses that zeolite pellets may be in the form of short tubes ([0058]). Hall discloses that the invention is used for reduction of nitrogenous oxides in the exhaust in the presence of an electrical discharge (Abstract).
However, modified Hall is silent to wherein each one of the ceramic elements has a cylindrical shape.

It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein each one of the ceramic elements has a cylindrical shape, as taught by Henis, since a bed of solids of cylindrical form is equivalent to a bed of solids in spherical or granular form for the reduction of nitrogenous oxides in gases in the presence of an electrical discharge.
Response to Arguments
Applicant's arguments filed 15 October 2021 have been fully considered but they are not persuasive.
Applicant argues on Page 6 that the Chase/Wallin combination does not render amended Claim 1 obvious. Applicant argues that the nanofiber structure of Chase requires a support material which, while not essential (Chase, [0071]), is very desirable from the standpoint of using the support material to help form a catalyst nanofiber “medium”, which will not break due to the flow through it. Applicant argues that the ceramic elements of the present invention are self-supporting and require no such underlying “support structure” or “support medium”.
In response, Applicant’s claims in general are written very broadly. For example, as noted in the Non-Final Office Action, since each of the ceramic elements enables internal flow both through the wall structure and over and around the wall structure, then there is no structural difference between the first subplurality and the second Claim 1, each one of the ceramic elements are required to form a self-supporting geometry which includes at least one of a nanofibrous or nanoporous microstructure. However, Claim 1 is not limited to a nanofibrous microstructure (“includes at least one of a nanofibrous or nanoporous microstructure”). Overall, the composite ceramic elements of Chase have a self-supporting geometry which includes both the ceramic nanofibers and larger fibers. As a result, the combination of Chase and Wallin meet the limitations of amended Claim 1.
Applicant argues on Page 7 of the Remarks that the presently claimed system uses a novel and non-obvious ceramic nanofiber forming method which differs significantly from what the method of Chase produces, and that the ceramic elements of the present invention each have sufficient strength to form independent components, even if they are constructed from ceramic nanofibers only.
In response, the Examiner encourages Applicant to make the claims commensurate in scope with Applicant’s arguments. Currently, Applicant’s claims are far too broad to exclude the teachings of Chase.
Applicant argues on Page 7 that Wallin relates to shaped porous bodies of alpha-alumina platelets which may be used as catalyst carriers, filters, etc., which is fundamentally different from the “ceramic” nanoporous or nanofibrous construction of Claim 1.
In response, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the case of Chase in view of Wallin, Wallin discloses that suitable shapes of porous bodies for use as catalyst carriers in fixed bed reactors include hollow cylinders and raschig rings, among others ([0055]). Furthermore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the plurality of independent, ceramic elements of Chase to be arranged in random orientations, as taught by Wallin, since such arrangements are common for catalyst carriers in fixed bed reactors, which Wallin and Chase are both directed to.
Applicant argues on Page 8 that Hall is fundamentally different from the claimed structure recited in Claim 1. Applicant argues that the elements 31 of Hall do not appear to be intended to permit flow through the thickness of the pellets, but rather permit flow over or around the pellets. Applicant argues that Hall describes a gas permeable bed of a material and provides examples of suitable active materials to induce electric discharge in the interstitial spaces of a packed-particle bed, most of which are impermeable if not for the packed-particle bed arrangement that allows fluid flow around the active material. Applicant argues that while Hall does state that the active material may have open porosity such that it is itself permeable to gas, due to the abundance of non-permeable materials, it appears Hall still differs significantly from the presently claimed subject matter.
In response, the Examiner respectfully disagrees. Hall discloses a gas permeable body including a first material adapted in the presence of a non-thermal 
The Examiner also notes that independent Claim 11 has not been amended and no arguments have been provided with regard to the 103 rejection of Claims 11-12 over Sun.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Benjamin Lebron
Primary Examiner
Art Unit 1777



/BENJAMIN L LEBRON/Primary Examiner, Art Unit 1777